Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 08/11/2022.

Election/Restrictions
	Applicant’s election without traverse in the Reply filed on 08/11/2022 of group I, claims 15-26 is acknowledged.
	Applicant has elected without traverse in the Reply filed on 08/11/2022 the following species: 
	A. the library container is vectors (claim 15)
	B. the antibody library is a library comprising HC CDR3 (claim 15)
		1. the length of the HC CDR3 library is 4 amino acids in length (claim 15)
		2. the product with the structure of a D region (claim 15)
			a. the D region is D2-2(RF 2) (claim 22)
			b. the product with the structure filling codons between FR3 and the D region (claim 24)
				(1) the filling codons between FR3 and the D region are NNK (claim 24)
			c. the product with the structure filling codons between the D region and JH (claim 25)
				(1) the filling codons between the D region and JH are NNK (claim 25)
	C. the mutagenizing is by error-prone PCR (claim 16)

	The Restriction/Election Requirements are deemed proper and are made FINAL.
Claims 15-32 are pending.
Claims 27-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 08/11/2022.
Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 08/11/2022.
Claims 15-16 and 19-26 are under examination in this Office Action.

Claim Rejections - 35 USC § 112 - (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 15-16 and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims 16 and 19-26 depend directly or indirectly from claim 15.
	Claim 15 is indefinite and vague in the recitation of about as "a HC CDR3s that are about 3, about 4, or about 5 amino acids in length; (b) HC CDR3s that are about 23, about 24, about 25, about 26, about 27, about 28, about 29, about 30, about 31, about 32, about 33, about 34 or about 35 amino acids in length".  Amino acid residues represent whole numbers, so it is not clear what "about" refers to.  Correction is required.
Claim 15 is vague and indefinite as to whether the claim is meant as worded to limit the secondary structure to "about 23 to about 35 amino acids in length" or not.  The above phrase renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  If there are situations where the above phrase is required, it is now clear what situations would trigger the requirement to include the above phrase.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Secondary considerations (objective evidence of nonobviousness): a) commercial success; b) long felt need; c) evidence of unexpected results; d) skepticism of experts; and e) copying.

	Claims 15-16 and 19-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hanes et al. (12/2000) Nature Biotechnology volume 18 pages 1287 to 1292 cited in the 09/16/2020 IDS (hereinafter known as "Hanes") in view of Ladner (11/16/2006) US Patent Application Publication 2006/0257937 A1 cited in the 09/16/2020 IDS (hereinafter referred to as "Ladner") as evidenced by Knappik et al. (02/11/2000) Journal of Molecular Biology volume 296 pages 57 to 86 cited in the 09/16/2020 IDS (hereinafter referred to as "Knappik"). 
	With regards to claims 15-16, 19-21 and 26, Hanes teaches:
	a) as in claims 15-16, 19-21 and 26, a method of diversifying a library, the method comprising mutagenizing a focused library of vectors that display, display and express, or comprise a member of a diverse family of human antibody related peptides, polypeptides and proteins and collectively display, display and express, or comprise at least a portion of the diversity of the antibody family, wherein the vectors or genetic packages comprise variegated DNA sequences that encode a heavy chain (HC) CDR3 that is from about 6 to about 20 amino acids in length; wherein the HC CDR3 comprises amino acids from a diversified D region; wherein the mutagenizing comprises error-prone PCR; wherein the mutagenizing introduces on average about 1 to about 10 mutations per HC CDR3; wherein the HC CDR3 is enriched in Tyr (Y) and Ser (S);  wherein the library comprises a D region or a fragment of a D region; wherein the library further comprises a HC CDR1, HC CDR2, or a light chain and comprises diversity in the HC CDR1, HC CDR2, or light chain, for example mutagenesis of the HuCAL library (see entire document including Abstract and Figure 1); the HuCAL library includes a diversified HC CDR3 of between 5 to 22 residues as well as diversified a HC CDR1 and a diversified HC CDR2 and a diversified light chain (see Knappik entire document including pages 72 to 73).
Hanes does not explicitly teach:
	a) as in claims 22-25, a D region is D2-2(RF 2); wherein the D region comprises one or more cysteine (Cys) residues and the one or more Cys residues are held constant; wherein the HC CDR3 comprises one or more filling codons between FR3 and the D region and each filling codon is individually NNK; wherein the HC CDR3 comprises one or more filling codons between the D region and JH and each filling codon is individually NNK.
	With regards to claims 22-25, Ladner teaches:
	a) as in claims 22-25, a D region is D2-2(RF 2); wherein the D region comprises one or more cysteine (Cys) residues and the one or more Cys residues are held constant; wherein the HC CDR3 comprises one or more filling codons between FR3 and the D region and each filling codon is individually NNK; wherein the HC CDR3 comprises one or more filling codons between the D region and JH and each filling codon is individually NNK (see Abstract, [0027], [0033], [0124], [0010]-[0014], [0028]-[0053], [0060]-[0064], [0071]-[0079], [0090]-[0094], [0100]-[0102], [0118]-[0129] and [0152]-[0158]).
	One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success in arriving at the Applicant's invention as claimed with the above cited references before them.  Hanes and Ladner are directed towards methods using human antibody libraries.  Ladner teaches the advantage of an antibody library biased toward the natural diversity of human antibodies is that the biased library comprises many members that are most likely to be functional (see Ladner, [0001] to [0009]).  One of ordinary skill in the art at the time the invention was made would have recognized the advantages of substituting Ladner's antibody library biased toward the natural diversity of human antibodies for Hanes's HuCAL library to identify antibodies with an affinity to a target molecule by using a library that comprises many members that are most likely to be functional.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 15-16 and 19-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent Number 9873957.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 15 is drawn to a method of diversifying a library, the method comprising mutagenizing a focused library of vectors or genetic packages that display, display and express, or comprise a member of a diverse family of human antibody related peptides, polypeptides and proteins and collectively display, display and express, or comprise at least a portion of the diversity of the antibody family, wherein the vectors or genetic packages comprise variegated DNA sequences that encode a heavy chain (HC) CDR3 selected from the group consisting of: (a) a HC CDR3 that is about 3 or about 4 or about 5 amino acids in length; (b) a HC CDR3 that is about 23, about 24, about 25, about 26, about 27, about 28, about 29, about 30, about 31, about 32, about 33, about 34 or about 35 amino acids in length (e.g., about 23 to about 35 amino acids in length); and c) a HC CDR3 that is from about 6 to about 20 amino acids in length, wherein the HC CDR3 comprises amino acids from a diversified D region or fragment thereof or an extended JH region and claim 1 in U.S. Patent Number 9873957 is drawn to a method of diversifying a library, the method comprising (i) obtaining a focused library of DNA plasmids or genetic packages comprising the DNA plasmids, the focused library comprising a plurality of variegated DNA molecules, each of which comprises a DNA sequence that encodes an antibody heavy chain variable domain having both frame work (FW) regions and complementary determining regions (CDR), wherein each antibody heavy chain variable domain comprises antibody heavy chain FW1, antibody heavy chain CDR1, antibody heavy chain FW2, antibody heavy chain CDR2, antibody heavy chain FW3, antibody heavy chain CDR3 and antibody heavy chain FW4 in a DNA molecule arranged in the orientation of FW1-CDR1-FW2-CDR2-FW3-CDR3-FW4, wherein the plurality of the variegated DNA molecules collectively encode a population of HC CDR3 regions that contain CDR3 regions having (a) 3, 4, or 5 amino acids in length, (b) 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34 or 35 amino acids in length, or (c) 6 to 20 amino acids in length, inclusive, wherein the HC CDR3 regions in the focused library contain greater than 40% Tyr (Y) or Ser (S) residues, wherein the HC CDR3 of the focused library comprises amino acids from a diversified D region or fragment thereof or an extended JH region, wherein the variegated DNA molecules each comprise a human germline V.sub.H gene as the FW1, FW2 and FW3 regions, and wherein the diversity of the focused library is biased towards the natural diversity of heavy chain CDR3s of found in the human antibody family antibodies, both in sequence and in length; and (ii) mutagenizing the focused library of DNA plasmids or genetic packages to produce a diversified library.
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 9873957.

Claims 15-16 and 19-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent Number 10718066.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 15 is drawn to a method of diversifying a library, the method comprising mutagenizing a focused library of vectors or genetic packages that display, display and express, or comprise a member of a diverse family of human antibody related peptides, polypeptides and proteins and collectively display, display and express, or comprise at least a portion of the diversity of the antibody family, wherein the vectors or genetic packages comprise variegated DNA sequences that encode a heavy chain (HC) CDR3 selected from the group consisting of: (a) a HC CDR3 that is about 3 or about 4 or about 5 amino acids in length; (b) a HC CDR3 that is about 23, about 24, about 25, about 26, about 27, about 28, about 29, about 30, about 31, about 32, about 33, about 34 or about 35 amino acids in length (e.g., about 23 to about 35 amino acids in length); and c) a HC CDR3 that is from about 6 to about 20 amino acids in length, wherein the HC CDR3 comprises amino acids from a diversified D region or fragment thereof or an extended JH region and claim 1 in U.S. Patent Number 10718066 is drawn to a library of vectors or genetic packages, the library comprising a first plurality of variegated DNA molecules, each of which comprises a DNA sequence that encodes an antibody heavy chain variable domain having a heavy chain framework 1 (HC FR1), a heavy chain complementary determining region 1 (HC CDR1), a heavy chain framework 2 (HC FR2), a heavy chain complementary determining region 2 (HC CDR2), a heavy chain framework 3 (HC FR3), a heavy chain complementary determining region 3 (HC CDR3), and a heavy chain framework 4 (HC FR4) in a DNA molecule arranged in an orientation of FR1-CDR1-FW2-CDR2-FR3-CDR3-FR4, wherein the first plurality of the variegated DNA molecules collectively encode a population of HC CDR3 regions that contains CDR3 regions having: (a) 3, 4, or 5 amino acids in length; or (b) 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34 or 35 amino acids in length; wherein the HC CDR3 regions in the library contain greater than 40% Tyr (Y) and Ser (S) residues; and wherein the variegated DNA molecules each comprise a human VH germline gene as the HC FR1, HC FR2, and HC FR3 regions.
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 10718066.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639